Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in addition to the reasons of allowance that were given in the previous office action mailed 8/19/20, none of the prior art of record discloses an apparatus of claim 1 (i.e., corresponding apparatus of claim 17), which includes conventional means, i.e., memory and processor, that are configured to perform, inter alia, receiving a multi-cell scheduling allocation from a network, which has been scheduled based on a sequence of network cells that a user equipment will traverse along the route of movement, and use the same for communication in at least a first cell and in a second cell.
Furthermore, none of the prior arts of record discloses an apparatus of claim 11, which directs to a network apparatus that includes several conventional means, i.e., memory and processor, that are configured to perform, inter alia, configuring the apparatus ( e.g., a base station, or the like ) to store an information, about multi-cell scheduling allocation of a user equipment that does not attach to the cell that is controlled by the apparatus then activate the multi-cell scheduling allocation of the UE, and receive information from the UE by using scheduling resources defined by the multi-cell scheduling allocation. 
The dependent claims 2-10, 14-16, 18, 46, and 47, further limit the allowed claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Bunjob Jaroenchonwanit/
Primary Examiner, Art Unit 2466
2/18/2021